Citation Nr: 1412452	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-43 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pilonidal fistula cyst.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing, and a transcript of this hearing is included in the Virtual VA paperless claims file.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In the July 2010 VA examination report, the examiner found that the Veteran's pre-existing pilonidal fistula cyst was not caused by or aggravated by his active duty service beyond the normal progression of the condition.  The examiner based the opinion on the fact that the Veteran had an elective cystectomy in May 1968 while in service and there was no evidence of recurrence or complaints for the pilonidal cyst until 1992, which was more than 20 years after discharge.  However, the Board finds that the examiner did not consider the assertions made by the Veteran during the examination, in which he asserted that after his surgery in service, his pilonidal cyst "never healed up," that he continued to have swelling and discharge after service, and that he received treatment from private physicians.  On remand, the examiner should provide an addendum opinion to address the Veteran's lay assertions when considering whether the Veteran's pilonidal fistula cyst was aggravated by his active duty service beyond its normal or natural progression.  

In addition, the Board notes that the Veteran testified at his December 2013 Travel Board hearing that while in service, he worked first in the boiler room and then in the mess area where he would become very sweaty from the heat.  The July 2010 VA examiner's opinion did not address the Veteran's duties in-service.  On remand, the VA examiner should consider whether the Veteran's in-service duties aggravated his condition beyond its normal or natural progression.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding treatment records for his pilonidal fistula cyst that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.  

2.  After completing the above, the RO/AMC should obtain an addendum opinion to the July 2010 examination for the Veteran's pilonidal fistula cyst by the same examiner or another examiner if she is not available.  The claims file and a copy of this remand should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner is asked to respond to the following:

a.  Whether there is undebatable medical evidence (clear and unmistakable evidence) that shows that the Veteran's pilonidal fistula cyst was not aggravated by his active duty service beyond the normal or natural progression of the condition.  

In this regard, the examiner should consider the Veteran's credible lay assertions regarding the continuity of his symptoms since his in-service May 1968 cystectomy.  

The examiner should also consider the Veteran's credible testimony provided at his Board hearing regarding his duties in-service and how those duties may have contributed to any exacerbation of his condition.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.

3.  The RO/AMC should then readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


